DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated June 8, 2021.  Claims 1-3, 5-6 and 8-15 are amended.  Claims 16 and 17 are new.  Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent App. 2159176-A1 (hereinafter Pyra) (foreign translation relied upon)and further in view of US Patent App. 20060098214-A1 hereinafter Wilson.
Regarding claim 1, Pyra discloses a measuring body for detecting sources of interference in the tobacco industry (¶1).  Pyra discloses introducing into the machine an endoscopic probe having a shape and size corresponding to products processed by the machine (Fig. 1, measuring body 10, ¶6), the probe comprising at least one sensor capable of detecting values of at least one probe parameter representing situations to which the probe has been subjected to over time (Fig. 1, measuring element 12, ¶9),; processing the probe by the machine as if the probe were one of the products;  determining positions adopted by the probe during the processing in the machine
Pyra discloses the process for using the measuring body (¶18):  
“The measuring body 10 is fired like a normal filter rod in the area of the transmitter. Before being placed in the transmitting station of the transmitter, the measuring body 10 or more precisely the measuring element 12 is activated. The same applies to the necessary memory and program blocks as well as all other components involved in the detection. During the conveyance of the measuring body 10 through the conduit system, the accelerations acting on the measuring body 10 are recorded. After the measuring body 10 has arrived at the receiver and removed, the measuring body 10 is connected to an evaluation unit and the measured data are evaluated. A connection point within the line system brakes, for example, the measuring body 10. The amount and the temporal occurrence of such delays are recorded. The same applies to lateral accelerations. High lateral accelerations indicate, for example, a curve of the pipeline system. From the entirety of the recorded / recorded information, the position of the 
The combination does not explicitly disclose  wherein the probe acquires the values of the at least one probe parameter in a time interval between an acquisition start instant and an acquisition stop instant or associating the values acquired by the probe during the processing of the probe in the machine with corresponding ones of the positions adopted by the probe during the processing in the machine; acquiring line data through at least one line sensor provided in the machine, the line data including values of at least one machine parameter representing operation of at least one element of the line, wherein the line data are acquired in the time interval between the acquisition start instant and the acquisition stop instant.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pyra and Wilson to provide wherein the probe acquires the values of the at least one probe parameter in a time interval between an acquisition start instant and an acquisition stop instant and associating the values acquired by the probe during the processing of the probe in the machine with corresponding ones of the positions adopted by the probe during the processing in the machine; acquiring line data through at least one line sensor provided in the machine, the line data including values of at least one machine parameter representing operation of at least one element of the line, wherein the line data are acquired in the time interval between the acquisition start instant and the acquisition stop instant as taught in Pyra and Wilson.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously correlate the received data to a database.  The database would compare the values to the actual received data and generate a signal back to the production system.  Wilson teaches interaction between the established database values 
Regarding claim 2, The combination of Pyra and Wilson discloses the method of claim 1, as discussed above.  The combination does not explicitly disclose  wherein the probe acquires the values at predetermined sampling instants of time according to a predetermined sampling frequency.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pyra and Wilson to provide wherein the probe acquires the values at predetermined sampling instants of time according to a predetermined sampling frequency.  A person of skill in the art desiring to detect disturbances in a production system would sample at multiple times.  This would 
Regarding claim 3, The combination of Pyra and Wilson discloses the method of claim 2, as discussed above.  Pyra further discloses wherein the probe, at the predetermined sampling instants of time, does the following, alternatively or in combination: transmits data in real time through a wireless signal; records data in a memory of the probe (¶16).
Regarding claim 4, The combination of Pyra and Wilson discloses the method of claim 1, as discussed above.  The combination does not explicitly disclose  comprising a step of switching on the probe, preceding or following the step of introducing the probe into the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra to provide comprising a step of switching on the probe, preceding or following the step of introducing the probe into the machine.  A person of skill in the art would obviously supply any number of probes and introduce the additional probes into the machine.  This would allow for rapid 
Regarding claim 5, The combination of Pyra and Wilson discloses the method of claim 1, as discussed above.  The combination does not explicitly disclose  wherein the associating step comprises a temporal correlation between the values acquired by the probe and the line data.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Pyra also teaches analyzing the collected data to evaluate the firing process (¶17).  Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra to provide wherein the associating step comprises a temporal correlation between the values acquired by the probe and the line data.  A person of skill in the art would obviously analyze the data and correlate the data with previously collected data.  This process is what would indicate that there were problems that needed to be remedied.
Regarding claim 6, The combination of Pyra and Wilson discloses the method of claim 5, as discussed above.  The combination does not explicitly disclose  wherein the temporal correlation comprises a step of generating an activation signal representing the acquisition start at instant for defining a reference for data acquisition.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images are processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide wherein the temporal correlation comprises a step of generating an activation signal representing the acquisition start at instant for defining a reference for data acquisition.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously correlate the received data to a database.  The database would compare the values to the actual received data and generate a signal back to the production system.  A person of ordinary skill in the art would obviously capture an initial activation to correlate to establish when a particular event or process started.  Wilson teaches interaction between the established database values and the production to take action such as sounding an alarm.
Regarding claim 7, Pyra in view of Wilson discloses the method according to claim 6, as discussed above.  The combination does not explicitly disclose wherein the generating step is performed automatically in response to an interaction between a recognition element and a detector, respectively associated with the probe and with the machine, or vice versa.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide wherein the generating step is performed automatically in response to an interaction between a recognition element and a detector, respectively associated with the probe and with the machine, or vice versa.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously correlate the received data to a database.  The system would take measurements at established times for data correlation.  The database would compare the values to the actual received data and generate a signal back to the production system.  Wilson 
Regarding claim 8, Pyra in view of Wilson discloses the method according to claim 6, as discussed above.  The combination does not explicitly disclose wherein the generating step is performed by a portable electronic appliance having a user interface.
Pyra teaches the connection of the measuring device to an external device to receive data.  This external device can include a laptop which is considered to be portable and have a user interface (¶10).
Wilson teaches that the information can be stored and compared to a database with a device that can accept a user-inputted data (¶69).  Wilson further teaches that the software determines orientation from user-inputted data (¶166).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide wherein the generating step is performed by a portable electronic appliance having a user interface.  A person of skill in the art would optionally use a portable electronic device such as a laptop to initiate testing.  Doing so would advantageously allow the user control over the testing system and to acquire data when desired.  This would allow the user to make adjustments and improve the database.  
Regarding claim 9, The combination of Pyra and Wilson discloses the method according to claim 1, as discussed above.  The combination does not explicitly disclose  wherein the values measured by the probe during the processing of the probe in the machine are associated with the line data acquired by the at least one line sensor.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pyra and Wilson to provide wherein the values measured by the probe during the processing of the 
Regarding claim 10, Pyra in view of Wilson discloses the method according to claim 9 as discussed above.  The combination does not explicitly disclose comprising a step of processing the values acquired by the probe and the corresponding line data acquired by the at least one line sensor, wherein the respective values acquired by the probe and the line data are associated with the corresponding ones of the positions adopted by the probe during the  processing in the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pyra and Wilson to provide comprising a step of processing the values acquired by the probe and the corresponding line data acquired by the at least one line sensor, wherein the respective values acquired by the probe and the line data are associated with the corresponding ones of the positions adopted by the probe during the  processing in the machine.  A person of ordinary skill in the art would use the data collected from the production process through the measurement device.  This data would then be related to other collected and stored history data.  Wilson teaches the measurement of length and gaps, but other attributes would obviously be assessed such as the attributed taught in Pyra.
Regarding claim 13, Pyra discloses an endoscopic probe whose shape and size correspond to those of a product intended for processing by a machine (Fig. 1, measuring  which processes products in the tobacco industry, the probe comprising: at least one sensor capable of detecting a value of at least one probe parameter representing situations to which the probe has been subjected to over time (¶18); 
Pyra does not explicitly disclose, wherein the at least one sensor is configured to acquire values of the at least one probe parameter in a time interval between an acquisition start instant and an acquisition stop instant; - a synchronizer configured to generate a synchronization signal correlated with the values acquired by the at least one sensor, so as to allow associating the values acquired by the at least one sensor with corresponding positions adopted by the probe during the processing in the machine; at least one line sensor provided in the machine, the at least one line sensor configured to acquire line data in the time interval between the acquisition start instant and the acquisition stop instant, the line data including values of at least one machine parameter representing operation of at least one element of the line.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide wherein the at least one sensor is configured to acquire values of the at least one probe parameter in a time interval between an acquisition start instant and an acquisition stop instant; - a synchronizer configured to generate a synchronization signal correlated with the values acquired by the at least one sensor, so as to allow associating the values acquired by the at least one sensor with corresponding positions adopted by the probe during the processing in the machine; at least one line sensor provided in the machine, the at least one line sensor configured to acquire line data in the time interval between the acquisition start instant and the acquisition stop instant, the line data including values of at least one machine parameter representing operation of at least one element of the line.  A person of ordinary skill in the art would obviously use a database to compare the values to the actual received data 
Regarding claim 14, Pyra in view of Wilson discloses the probe according to claim 13, as discussed above.  The combination does not explicitly disclose, comprising an electronic card having at least one local sensor, a processor, a memory, a data transmission module and an electrical power supply, wherein the processor is configured to receive an activation signal through the data transmission module and is programmed to start acquiring the at least one probe parameter in response to the activation signal received.
Pyra discloses that the measuring body has an acceleration sensor on a board.  The board is associated with control elements, memory elements and the like.  The sensor is designed for detecting forces acting on the body and measuring positive and negative accelerations (¶15).  The measuring body is activated (¶18).  The forces the acceleration on the body is measured and evaluated.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide comprising an electronic card having at least one local sensor, a processor, a memory, a data transmission module and an electrical power supply, wherein the processor is configured to receive an activation signal through the data transmission module and is programmed to start acquiring the at least one probe parameter in response to the activation signal received.  A person of ordinary skill in the art would use the measuring body of Pyra to synchronize to a data source.  The measuring body would contain the elements necessary to 
Regarding claim 15, Pyra in view of Wilson discloses the probe according to claim 13, as discussed above.  The combination does not explicitly disclose, a recognition element configured to interact with a detector present on the machine to allow detecting a presence of the probe at a predetermined position of the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide a recognition element configured to interact with a detector present on the machine to allow detecting the presence of the probe at a predetermined position of the machine.  A person of skill in the art would include recognition within the device.  In order to determine the location or position of the interference in Pyra the measuring device presence and location would be communicated to the evaluation unit.  As this connection can advantageously be done wirelessly, the position in the machine would be communicated to allow for clearing of any interference in the line.  
Regarding claim 16, Pyra in view of Wilson discloses the probe according to claim 13, as discussed above.  The combination does not explicitly disclose, an analysis module configured to statistically analyze the line data and the values acquired by the at least one sensor, which have been temporally correlated with each other beforehand.
Wilson teaches the use of imaging software run on a computer to detect attributes of the products (¶134).  Specifically, Wilson teaches that algorithms can be used to, involve statistical considerations to determine the probability that a detected edge is a true edge.  Further Wilson teaches that application software can be used to determine regions of interest based on statistical deviation of the actual length from a normal length (¶149).  Wilson teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide an analysis module configured to statistically analyze the line data and the values acquired by the at least one sensor, which have been temporally correlated with each other beforehand.  A person of ordinary skill in the art would obviously use a computer with a database to statistically analyze inputs from the sensor on a temporal basis.  This would identify deviations from the statistical norms established and prevent waste.  
Regarding claim 17, Pyra in view of Wilson discloses the probe according to claim 1, as discussed above.  The combination does not explicitly disclose, a step of analyzing the line data and the values acquired by the probe, which have been temporally correlated with each other beforehand.
Wilson teaches the use of imaging software run on a computer to detect attributes of the products (¶134).  Specifically, Wilson teaches that algorithms can be used to, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide a step of analyzing the line data and the values acquired by the probe, which have been temporally correlated with each other beforehand.  A person of ordinary skill in the art would obviously use a computer with a database to analyze inputs from the sensor and line data on a temporal basis.  This would identify deviations from the norms established and prevent waste.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pyra as applied above, and further in view of US Patent 4280187-A hereinafter Reuland.
Regarding claim 11, The combination of Pyra and Wilson discloses the method according to claim 1 as discussed above.  The combination does not explicitly disclose comprising a step of feedback adjustment of a setting of the machine as a function of the values acquired by the probe associated with the corresponding ones of the positions.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Reuland teaches components of one or more machines for the production and/or processing of cigarettes or other smokers' products are indirectly monitored to allow for automatic pinpointing of that component which affects the quality of products (Abstract).  The production machine comprises sources and reference signals that denote a threshold value.  This is connected to a control input and able to diagnose production (Col. 12, lns 43-67).  Further Reuland teaches that through the evaluation of test signals and the pinpointing of those components which are the cause of loss of quality an attendant can correct the signals.  But Reuland takes it further and says that the system can correct such defects in a fully automatic way such as blowing lines clear with compressed air.  This enables automatic or semiautomatic defect eliminating (Col. 17, lns 38-58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to include comprising a step of feedback adjustment of a setting of the machine as a function of the values measured by the probe associated with the corresponding positions as taught in Reuland.  The device in Pyra moves in the production line and is capable of transmitting signals to external sources.  Reuland teaches using data signals to make automatic adjustments to the cigarette making process.  A person of ordinary skill in the art would obviously combine the device of Pyra with the automatic action described in Reuland.  Doing so would improve quality and reduce waste.
Regarding claim 12, Pyra in view of Reuland discloses the method according to claim 11 as discussed above.  The combination does not explicitly disclose wherein the feedback adjustment is performed during a shutdown of the machine or during operation of the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Reuland teaches components of one or more machines for the production and/or processing of cigarettes or other smokers' products are indirectly monitored to allow for automatic pinpointing of that component which affects the quality of products (Abstract).  The production machine comprises sources and reference signals that denote a threshold value.  This is connected to a control input and able to diagnose production (Col. 12, lns 43-67).  Further Reuland teaches that through the evaluation of test signals and the pinpointing of those components which are the cause of loss of quality an attendant can correct the signals.  But Reuland takes it further and says that the system can correct such defects in a fully automatic way such as blowing lines clear with compressed air.  This enables automatic or semiautomatic defect eliminating during production or to automatically stop the line and make an adjustment to the defective or malfunctioning component (Col. 17, lns 38-58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to include wherein the adjustment is performed during a shutdown of the machine or during operation of the machine for processing products in the tobacco industry as taught in Reuland.  The device in Pyra moves .  
Response to Amendment
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.
Applicant argues, “As amended, claim 1 requires that both the values acquired by the probe and the line data acquired through the at least one line sensor are acquired in the same time interval between the acquisition start instant and the acquisition stop instant.” And “the office has appeared to adopt a very broad interpretation, encompassing an interpretation whereby the data values acquired by the probe are compared with data previously measured and stored in a database.  As noted above, the present amendments to claim 1 prohibit such interpretation, since claim 1 requires that both the values acquired by the probe and the line data acquired through the at least one line sensor are acquired in the same time interval between the acquisition start instant and the acquisition stop instant.”
Pyra teaches activating the measurement instrument and all the necessary memory and programming blocks as well as all other components and then measuring throughout conveyance.  This is a description of an acquisition start instant (when the device is activated) and an acquisition stop instant (when the measuring body is arrived and removed.  Wilson then 
The remainder of applicant’s arguments are to allow the dependent claims based on claim 1 amended to contain allowable subject matter.  However, since the amendment to claim 1 does not disclose allowable subject matter, as discussed above, the dependent claims stand rejected as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747